On Motion for Rehearing.
Vigorous complaint is made by appellant, in a motion for rehearing, that we copied and emphasized the provisions of the original contract between the parties, when such contract had been merged into a “Trust Indenture,” which last instrument gives to appellant the right it attempted to exercise. The contract, a portion of which is quoted, is full and specific and was attached in its entirety to appellant’s pleading. Appellant saw fit to attach only article IX of the so-called “Trust Indenture” as, Exhibit C to his pleadings. This begins: “In any case in which, under the provisions. of Article VIII hereinbefore,' the Trustee has the right to declare the principal of all bonds hereby secured and there outstanding to be due and payable immediately, etc.”
What are the provisions of article VIII and' others purposely omitted by appellant? We *492presumed originally that the terms of the original contract were followed, not contradicted, by the “Trust Indenture,” and we again refuse to indulge the presumption that a contract fully set out in its entirety has been merged into a trust indenture, when no pleadings exist to support such presumption. The state of the pleadings compels us to give effect to the contract. The language of its concluding páragraph is in part: “Pledges the revenue therefrom * * * and * * * at any time the City of Paris should fail to pay * * * out of the revenues received from the operation of said system, .or by the use of all or a portion of the said sum of $7500.00 * * * the Sanitary Appliance Company, Inc. may take over the operation of said system * * * and collect the rentals thereof.”
' The “revenues therefrom” is pledged, not the contracts of the users of Saco Pit toilets. There is no allegation that such contracts have either been assigned or pledged to appellant. Fairly considered, its pleadings allege a right in it to collect from appellee by virtue of its aforesaid contract, and its trust indenture, which in the present state of the record we presume follows the contract. Appellant pointedly, by contract, limited its right to collect from the users of Saco Pit toilets to the specific contingencies quoted above. These were not alleged to exist.
Motion overruled.